Title: To George Washington from Henry Laurens, 5 September 1778
From: Laurens, Henry
To: Washington, George


          
            Sir
            [Philadelphia] 5th September [1778]
          
          My last was dated the 31st Ulto forwarded by Messenger Jones, since which I have had
            the honor of receiving and presenting to Congress Your Excellencys dispatches, one of
            that date and one of the 3d Instant, the first is
            committed to the Board of War & remains there.
          This will be accompanied by two Acts of Congress of the 3d Instant.
          1. An Act for raising a Corps of troops by the name of the German Volunteers—for
            granting the Pay and Subsistence of a Lieutenant to Lieutenant Charles Juliat a
            Volunteer in the Infantry of General Pulaski’s  Legion—for appointing
            Monsr Girard to the Rank of a Lieutenant of Dragoons by Brevet to serve at his own
              expence—for laying aside the intended Expedition
            against the Seneca and other Indians, and for authorizing Your Excellency to pursue
            proper Measures for defending the frontiers against the incursions of those Indians.
          2. An Act for guarding this City by 300 Militia in place of the Confederal Troops who
            are to join the Main Army. I have the honor to be &c.
        